In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00306-CV
      ___________________________

      IN RE B.H. AND T.H., Relators




             Original Proceeding
The 355th District Court of Hood County, Texas
          Trial Court No. P2020018


    Before Bassel, Gabriel, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and motion for emergency relief are denied. 1

                                                     Per Curiam

Delivered: October 5, 2020




      1
        The trial court’s September 4, 2020 order set a hearing for September 16,
2020, and ordered the trial court clerk to issue a notice for the parties to appear in
person or by Zoom. The order also listed the Zoom I.D. number for that hearing.
The trial court’s September 16, 2020 order recites that the trial court reviewed the
evidence. We have not been provided with a record of that hearing. See Tex. R. App.
P. 52.7(a)(2).

                                          2